                                          Case 5:20-cv-02155-LHK Document 117 Filed 08/07/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12     IN RE: ZOOM VIDEO                                    Master File No. 20-CV-02155-LHK
Northern District of California
 United States District Court




                                  13     COMMUNICATIONS, INC. PRIVACY
                                         LITIGATION                                           CASE MANAGEMENT ORDER
                                  14

                                  15     This Document Relates To: All Actions
                                  16

                                  17
                                              On August 6, 2020, the Court proposed the below case schedule and gave the parties until
                                  18   August 7, 2020 at 2:00 p.m. to object. No objections were filed by that deadline. Accordingly,
                                  19   the Court ADOPTS the below schedule and CONTINUES the August 12, 2020 case management
                                       conference to November 18, 2020 at 2:00 p.m.
                                  20

                                  21     Scheduled Event                                            Date

                                  22     Further Case Management Conference                         November 18, 2020 at 2:00 p.m.
                                         Last day to file for Plaintiffs to file Motion for Class   March 26, 2021
                                  23     Certification
                                  24     Last day for Defendant to file Opposition to Motion        April 23, 2021
                                         for Class Certification
                                  25     Last day for Plaintiffs to file Reply in Support of        May 7, 2021
                                         Class Certification
                                  26     Hearing on Motion for Class Certification                  May 27, 2021 at 1:30 p.m.
                                  27     Close of fact discovery                                    August 28, 2021
                                  28                                                      1
                                       Case No. 20-CV-02155-LHK
                                       CASE MANAGEMENT ORDER
                                         Case 5:20-cv-02155-LHK Document 117 Filed 08/07/20 Page 2 of 2




                                   1

                                   2

                                   3   IT IS SO ORDERED.

                                   4   Dated: August 7, 2020

                                   5                                       ______________________________________
                                                                           LUCY H. KOH
                                   6                                       United States District Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                        2
                                       Case No. 20-CV-02155-LHK
                                       CASE MANAGEMENT ORDER
